DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Hallock (US 2009/0119593 A1) teaches An apparatus (“an apparatus may have an interface system comprising at least one interface and a processor” [0011]) Hallock also teaches an information management module to maintain information regarding a virtual space and a first digital object within the virtual space, wherein the first digital object is associated with an artifact in a physical space; (“The present disclosure relates generally to the interactive collaboration of shared images on a display, such as a table or a screen. FIGS. 1A, 1B, and 1C illustrate an example layout for object collaboration. Referring to FIG. 1A, room A may be located at a different location than room B. The locations may be in different cities, different states, different floors of the same building, and the like. Room A may have a first camera 104a configured to receive or capture a first video image via a polarized lens or filter 106a and room B may have a second camera 104b configured to receive or capture a second video image via a polarized lens or filter 106b. In one embodiment, polarized filters 106a, 106b may have substantially the same polarization. In another embodiment, polarized filters 106a, 106b may have substantially different polarization angles.” [0014]) a capture module comprising a camera to record images of the artifact, wherein the capture module is to detect a modification to the artifact based on the images, and wherein the modification to the artifact is maintained by the information management module; (“Logic device 108 may have a processor 202 and a memory 212. Memory 212 may be any type of memory such as a random access memory (RAM). Memory 212 may store any type of programs such as a collaboration program 206, compositing program 204, and encoder/decoder 208. As discussed above, collaboration program 206 may be used to allow users to collaborate on objects, such as documents. Compositing program 204 may be used to allow users to collaborate on documents in addition to viewing each other in real-time. The logic device 108 may have an encoder/decoder 208 to encode and/or decode the signals for transmission along the communication link.” [0034] “First camera 104a may receive the first video image of User 114 and any writings, drawings, and the like from display 112a. … second camera 104b (See, FIG. 1A) may receive a second video image of User 118 and any writings, drawings, and the like.” [0038-0039] “At room A, User 114 may be viewed in person, but only a virtual image of remote User 114 is displayed on display 112b. Conversely, at room B, User 118 may be viewed in person, but a virtual image of remote User 118 is displayed on display 112a. Both User and B are able to simultaneously and seamlessly interact on the display and see each other write on the displays 112a, 112b. They are able to collaborate and add to common diagrams and/or designs, fill in blanks or notes, complete each other's notes, figures, or equations, and the like. A collaboration program such as MeetingPlace.TM. Whiteboard collaboration may be used. Additionally, digital images may also be displayed to allow for the co-a projection module to project, based on a signal from the information management module, a representation of a second digital object into the physical space; (“The logic device 108 may have an encoder/decoder 208 to encode and/or decode the signals for transmission along the communication link.” [0034] “second camera 104b (See, FIG. 1A) may receive a second video image of User 118 and any writings, drawings, and the like. The second video image may be transmitted and encoded by logic device 108b. The second video image and/or second digital image may be transmitted along communication link 110c, and decoded by logic device 108a. The second video image may then be transmitted to projector 124a for projection on the display 112b and the second digital image may be transmitted to the display 112a to be displayed.” [0039]) Prior art by Xiong et al. (US 2010/0111441 A1) teaches a representation of the first state or the second state of the artifact based on a request to provide the first state or the second state.  (“The current zoom state and pointing of the electronic image capturing device are illustrated in the display with another frame 712 overlaid with the displayed image; in other words, if the user now pressed the shutter switch, a new component image would be taken of what is currently seen within frame 712. In order to guide the user to take the new component image of the appropriate part of the scene, instructions are given in graphical form on the display. Examples of such instructions in FIG. 7b are the zoom-in arrows 713 and zoom target frame 714, which instruct the user to zoom in enough to make the focal length match that needed for taking the required new component image. Another example of instructions is the move A system, comprising: a set of interconnecting stacking wedges comprising: an information management wedge to store information regarding a virtual space; (“The present disclosure relates generally to the interactive collaboration of shared images on a display, such as a table or a screen. FIGS. 1A, 1B, and 1C illustrate an example layout for object collaboration. Referring to FIG. 1A, room A may be located at a different location than room B. The locations may be in different cities, different states, different floors of the same building, and the like. Room A may have a first camera 104a configured to receive or capture a first video image via a polarized lens or filter 106a and room B may have a second camera 104b configured to receive or capture a second video image via a polarized lens or filter 106b. In one embodiment, a capture wedge having at least a first camera and at least a second camera configured to produce an image, the first camera to capture images regarding a first artifact in a physical space to be stored in the virtual space as a first digital object and the second camera to capture images regarding a second artifact in the physical space to be stored in the virtual space as a second digital object; wherein the capture wedge is to detect a modification to the first artifact based on the images, and wherein the modification to the artifact is maintained by the information management wedge; (“Logic device 108 may have a processor 202 and a memory 212. Memory 212 may be any type of memory such as a random access memory (RAM). Memory 212 may store any type of programs such as a collaboration program 206, compositing program 204, and encoder/decoder 208. As discussed above, collaboration program 206 may be used to allow users to collaborate on objects, such as documents. Compositing program a projection wedge having a projection device to project a representation of the first digital object and the second digital object from the virtual space into the physical space; (“As illustrated in FIG. 3C, images of each user may also be captured and displayed. Each user 114, 118 may be proximate to the display 112a, 112b, respectively. First camera 104a may receive the first video image of User 114 and any writings, drawings, and the like from display 112a. The first video image may be transmitted to and encoded by logic device 108a. The first video image and/or first digital image may be, transmitted along communication link 110c, and decoded by logic device 108b. The first video image may be transmitted to projector 124b for projection on the display 112b and the first digital image, if any, may be transmitted to the display 112b to be displayed. Simultaneously, second camera 104b (See, FIG. 1A) may receive a second video image of User 118 and any writings, drawings, and the like. The second video image may be transmitted and encoded by logic device 108b. The second video image and/or second digital image may be transmitted along communication link 110c, and decoded by logic device 108a. The second video image may then be transmitted to projector 124a for projection on the display 112b and the second digital image may be transmitted to the display 112a to be displayed.” [0038-0039]) Hallock teaches a connection interface that facilitates securely connecting members of the set of wedges; and a communication interface that facilitates communication between the wedges, where the connection interface ensures the communication interface operably connects the wedges; (“The logic device 108 may have an encoder/decoder 208 to encode and/or decode the signals for transmission along the communication link. An interface system 210, having a plurality of input/output interfaces, may be used to interface a plurality of devices with the logic device 108. For example, interface system 210 may be configured for communication with a camera 104, projector 124, speaker 304, microphone 302, other logic devices 108n (where n is an integer), server 212, video bridge 214, display 112, and the like. These and other devices may be interfaced with the logic device 108 through any known interfaces such as a parallel port, game port, video interface, a universal serial bus (USB), wireless interface, or the like. The type of interface is not intended to be limiting as any combination of hardware and software needed to allow the various input/output devices to communicate with the logic device 108 may be used.” [0034-0035]) Prior art by Xiong et al. (US 2010/0111441 A1) teaches an image having a different image quality than an image produced by the device, (“Artifacts in an image, which cause a human observer to conceive it as being of low quality, may be such that the photographer may not notice them while he is still at the scene, although there are also artifacts that are easy to notice. … Although some of the artifacts may be correctable with later processing of the image data, some are such that a better starting point would be achieved, especially for producing a panoramic image which a human observer would conceive as being of high quality, by taking one or more additional component images.” [0063-0064] “An image acquisition subsystem in the apparatus of FIG. 9 comprises a camera 911 and an image sensor 912, coupled to the processor 901 so that the processor 901 is configured to read electronic representations of acquired images from the image sensor 912. Together the camera 911 and image 
However, claims 1-19 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “the first state of the artifact is determined upon initial detection of the artifact in the physical space by the capture module, wherein the second state of the artifact is determined upon detecting a modification to the artifact, by the capture module, present in the first state, wherein the first state and the second state are different from one another, and wherein the modification includes at least one of: moving the artifact to a different location within the physical space, destroying the artifact, creating the artifact, and interacting with the artifact;” Claims 9 and 13 are similar in scope to claim 1, and they are allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619